                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MEOLA IVY BELL,

              Plaintiff,                             No. 19 C 3829

       v.                                            Judge Thomas M. Durkin

 ILLINOIS DEPARTMENT OF HUMAN
 SERVICES,

              Defendant.


                           MEMORANDUM OPINION AND ORDER

      Plaintiff Meola Ivy Bell sued the Illinois Department of Human Services

(“IDHS”) for violations of the Family and Medical Leave Act and the Rehabilitation

Act. IDHS moved to partially dismiss Bell’s complaint. For the following reasons, that

motion is granted in part and denied in part.

                                   Legal Standard

       A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
                                            1
The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      Meola Ivy Bell began working for the Illinois Department of Human Services

in 2013. R. 1 ¶ 8. In January 2017, Bell sought leave under the Family and Medical

Leave Act (“FMLA”) to care for her ill husband and to attend to her own serious health

conditions. Id. ¶ 9. In March 2017, IDHS approved Bell’s request for leave, to be

applied retroactively from January 3, 2017 through July 3, 2017. Id. ¶ 12. In May

2017, IDHS’s Local Office Administrator notified Bell that she needed to attend a pre-

disciplinary meeting for violating IDHS’s attendance policy. Id. ¶ 14. Bell

subsequently informed IDHS that she had been granted FMLA leave, and that

suspending or discharging her would violate the FMLA. Id. ¶¶ 15-16. IDHS

suspended Bell in June 2017 and then terminated her in July 2017 for violating

IDHS’s attendance policy. Id. ¶¶ 17-18.




                                           2
         Bell alleges that her suspension and termination violated the FMLA (Count I)

and the Rehabilitation Act (Count II). IDHS moved to partially dismiss Bell’s

complaint.

                                       Analysis

    I.   FMLA (Count I)

         Bell alleges that IDHS interfered with her FMLA rights and discriminated

against her by suspending and discharging her in violation of 29 U.S.C. § 2615(a).

IDHS moves to dismiss Count I to the extent Bell seeks damages for emotional

distress.1 An FMLA claimant may recover “any wages, salary, employment benefits,

or other compensation denied or lost,” “any actual monetary damages sustained by

the employee as a direct result of the violation,” or “such equitable relief that may be

appropriate, including employment, reinstatement, and promotion.” 29 U.S.C. §

2617(a)(1)(A)-(a)(1)(B); Ammons v. Chicago Bd. of Educ., 2019 WL 1281996, at *3

(N.D. Ill. Mar. 20, 2019). The remedies available under the FMLA do not include

damages for emotional distress. See Ammons, 2019 WL 1281996, at *3

(“compensatory damages for non-economic harm such as emotional distress are not

available under FMLA”); Ammons-Lewis v. Metro. Water Reclamation Dist. of Greater

Chicago, 2004 WL 2453835, at *9 (N.D. Ill. Nov. 1, 2004) (“The FMLA, however, does

not permit recovery of damages for emotional distress.”); see also Heinze v. S. Ill.

Healthcare, 2010 WL 276722, at *2 (S.D. Ill. Jan. 19, 2010) (“neither the FMLA nor



1IDHS also moved to dismiss Bell’s FMLA claim under the self-care provision as
barred by sovereign immunity. IDHS subsequently withdrew that argument. See R.
20 at 1 n.1.
                                           3
the ADEA authorizes awards of damages for emotional distress or punitive damages”)

(collecting cases). Bell argues there are exceptions to this general rule. But the case

on which Bell relies, Farrell v. Tri-County Metropolitan Transportation District of

Oregon, 530 F.3d 1023 (9th Cir. 2008), merely held that the plaintiff could recover

damages for days of work that he missed because of stress he suffered resulting from

the wrongful denial of FMLA leave. 530 F.3d at 1025. The court specifically noted

that the “jury’s verdict reflects that [Plaintiff] was not awarded FMLA damages for

emotional distress.” Id. (emphasis added). Bell contends that allowing her request for

damages for emotional distress to proceed will not prejudice IDHS. But a request for

relief should not move forward when the relief sought is unavailable. Paragraph

30(G) of the complaint is thus stricken. See Fed. Deposit Ins. Corp. for Valley Bank v.

Crowe Horwath LLP, 2018 WL 1508485, at *3 (N.D. Ill. Mar. 27, 2018) (“A court may

properly strike relief not available to a party as a matter of law.”).2 The remainder of

Bell’s FMLA claim may move forward.

II.   Rehabilitation Act (Count II)

      Bell also alleges that IDHS violated the Rehabilitation Act, which “prohibits

employment discrimination against persons with disabilities by entities receiving

federal funds.” Brew-Parrish v. Bd. of Trustees of S. Ill. Univ., 78 F.3d 320, 321 (7th

Cir. 1996). IDHS argues that Bell’s claim must be dismissed because she failed to

allege that IDHS receives federal funding. But the complaint states that during Bell’s




2 Although IDHS initially moved to dismiss Count I, IDHS requests in its reply
“that this Court strike ¶ 30(G) of Plaintiff’s Complaint.” R. 20 at 1.
                                           4
“employment with Defendant, Defendant was a ‘program or activity’ as defined by

section 794(b) of the Rehabilitation Act.” R. 1 ¶ 32. In turn, for the operations of an

entity to qualify as a “program or activity” under section 794(b), the entity must be

“extended Federal financial assistance.” 29 U.S.C. § 794(b). Thus, while the complaint

could have been clearer, Bell still adequately alleged that IDHS receives federal

funding. IDHS’s reliance on Winfrey v. City of Chicago, 957 F. Supp. 1014 (N.D. Ill.

1997) is unavailing. In that case, the plaintiff alleged that the City of Chicago received

federal financial assistance without alleging that the specific department at issue

received federal funding. The court concluded that the allegations were insufficient

because section 504 of the Rehabilitation Act regulates “each department, agency or

similar instrumentality of the local government only if that instrumentality receives

federal financial assistance.” Id. at 1024. Unlike in Winfrey, Bell specifically names

IDHS (not the state of Illinois, which would be the Winfrey equivalent here).

      IDHS also argues that Count II should be dismissed because Bell failed to

exhaust her administrative remedies. But a plaintiff seeking relief “under the

Rehabilitation Act against a recipient of federal money is not required to exhaust the

administrative remedies that the Act provides.” Williams v. Milwaukee Health Servs.,

Inc., 732 F.3d 770-71 (7th Cir. 2013); see also King ex rel. Jacob v. Sec’y., Indiana

Family & Soc. Servs. Admin., 2013 WL 594094, at *2 (N.D. Ind. Feb. 15, 2013)

(“Generally, the Rehabilitation Act ‘does not require the exhaustion of administrative

remedies for non-federal employees.’”) (quotation omitted). Because Bell is not a




                                            5
federal employee and IDHS is a recipient of federal money, she was not required to

exhaust her administrative remedies.

                                    Conclusion

      For the reasons stated above, the Court strikes paragraph 30(G) of the

complaint. In all other respects, IDHS’s motion is denied.


                                       ENTERED:




                                              Honorable Thomas M. Durkin
                                              United States District Judge

Dated: December 11, 2019




                                          6
